ON MOTION FOR REHEARING.
BELCHER, Judge.
Appellant urges that we erred in holding the facts sufficient to support the conviction, and if sufficient, then he urges that the court erred in holding that this case did not require a charge to the jury on circumstantial evidence.
The facts have been re-examined and found to be sufficient to support the conviction.
Although there are circumstances pointing to the guilt of appellant, yet, there is direct evidence in the record that appelplant and his companions committed the act charged. Therefore, an instruction to the jury on circumstantial evidence is not required.
The statement in the original opinion concerning the quantity of fish is corrected to read “about half a tub full.”
We have reconsidered the case in the light of the matters presented and are of the opinion that the correct conclusion was reached.
The motion for rehearing is overruled.
Opinion approved by the Court.